Citation Nr: 0526400	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for neuropathy, right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 through 
August 1969.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania in June 2002, which denied the claim.

The issue of service connection for neuropathy of the right 
foot is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record does not reflect that the veteran served on 
active duty in the Republic of Vietnam, or that he was 
otherwise exposed to herbicides during military service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's diabetes mellitus type 
II is causally related to his active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in February 2002.  This 
letter addressed the requirements to establish service 
connection, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any additional evidence that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the May 2003 Statement of the 
Case (SOC).  These documents served notice to the veteran of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claim.  In pertinent part, the SOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records and records of treatment with the VA.  The Board 
finds that no additional development to include a medical 
examination and/or opinion is warranted based on the facts of 
this case.  When filling out his substantive appeal (VA Form 
9), the veteran raised his right to a hearing before the 
Board.  This request was subsequently withdrawn.  Thus, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

In the veteran's May 5, 1965 pre-entrance examination, the 
veteran indicated no history of diabetes or sugar in his 
urine.  In records of the veteran's entrance examination, the 
date of May 5, 1965, is crossed out and July 6, 1965, is 
written in its place.  Further, the notes indicate that 
someone typed and then crossed out a statement that the 
veteran was "Physically unqualified, glycosuria - 
Reexamination believed justified in (one) 1 month."  
Subsequent notes indicate "No glycosuria today."

The veteran's August 1969 discharge examination is negative 
for symptoms or treatment of diabetes mellitus.  The veteran 
was found physically qualified for inactive duty.  Urinalysis 
was negative for sugar.  Service medical records contain no 
references to diabetes. 

The veteran's DD Form 214 shows he was awarded the National 
Defense Service Medal, the Vietnam Service Medal with 3 
stars, and the Vietnam Campaign Medal with device.

The file contains VA medical records from July 1998 through 
May 2002.  The veteran was seen at a VA emergent care center 
in July 1998.  His glucose level was 163 at that time.  A 
general note from this visit indicates the veteran was noted 
to monitor his urine glucose, and "these have been 
negative."  Impressions from a June 1999 VA out patient 
treatment record indicate the veteran was newly diagnosed 
with diabetes mellitus, which was controlled by means of 
diet.  He was noted to have excellent control of his diabetes 
in a VA outpatient visit during June 2000.  This status was 
reflected in VA records through December 2001.

At a routine follow up in April 2001, the veteran related 
that he was exposed to Agent Orange while on a destroyer just 
off the coast of Vietnam.  The veteran reported to the 
physician that he was subject to some "worse spraying in the 
air."  He was referred to a consult with the Agent Orange 
Clinic.  

In June 2001, the veteran reported for an examination with 
the Agent Orange registry.  The veteran's personal history 
account was recorded.  Of note, the veteran stated that he 
served as a crewmember on board the U.S.S. Horne.  He stated 
that "he served in Vietnam for various times from 1967 to 
1968, but he is unable to precisely place the exact month of 
each year as he was not aware of the ship's exact location at 
any given time."  Among other things, the veteran referenced 
the onset of diabetes mellitus in 1999 and indicated that he 
occasionally drinks.  A marked increase in girth was also 
observed by the physician.

In a February 2002 note the veteran denied numbness, pain, or 
other problems with his lower extremities.  

A report of contact from June 2002 the RO asked the veteran 
if he had ever been "in country."  The veteran replied 
"no," but that he could see the coastline being sprayed 
with Agent Orange while on board ship.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops Type II diabetes 
mellitus to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Board finds that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for diabetes mellitus.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The veteran has claimed that his diabetes mellitus was the 
result of his exposure to Agent Orange during service.  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

In this regard, the Secretary of VA has concluded that the 
phrase "service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

In this case, then, in order to presume that exposure to 
herbicides did occur, the evidence must show that the 
conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii). 

The veteran's service personnel records, to include his DD 
Form 214, do not establish that he had active service in the 
Republic of Vietnam.  The evidence of record, including the 
veteran's own statements, indicates that the veteran served 
on a ship that approached the shores of Vietnam during the 
Vietnam era.  There is no evidence that he ever stepped foot 
in Vietnam at that time.  In a June 2002 report of contact, 
the veteran reported that he did not actually set foot in 
Vietnam.  His notice of disagreement also suggests that he 
did not visit Vietnam.  Rather, he contends that he watched 
the spraying from his ship and that the winds obviously 
carried some of the chemicals close to shore.  

On this point the law is clear; he did not serve in Vietnam, 
nor did his duty in the waters offshore require visitation to 
Vietnam.  Thus, it cannot be presumed he was exposed to 
herbicide agents during his service, and entitlement to 
service connection for diabetes mellitus is not warranted 
pursuant to 38 C.F.R. § 3.309(e) (2004).  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6).

Although the veteran does not fall within the above 
presumptive provisions, he is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  However, there is no competent evidence establishing 
that the veteran was, in fact, exposed to Agent Orange during 
service.  

While VA outpatient reports note the veteran was exposed to 
Agent Orange in Vietnam, this is based solely on a history 
provided by the veteran.  Such a fact was not shown to have 
been observed by the clinicians, nor based upon any factual 
premise other than the veteran's statements.  As such, this 
evidence does not establish that the veteran was, in fact, 
exposed to Agent Orange during service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional); c.f. Cohen v. Brown, 10 Vet. App. 128, 145 
(1997) (an opinion by a medical professional based on a 
postservice examination cannot be used to establish the 
occurrence of an event during service).  


Finally, although there was some reference to elevated sugar 
on the veteran's pre-entrance examination, there were no 
findings of elevated blood sugar nor other findings of 
diabetes during the veteran's active duty.  The first 
evidence of this disorder is contained in records from 1999, 
almost 30 years after his discharge from service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

In summary, the record reflects that the veteran has diabetes 
mellitus.  However, there is no competent medical evidence 
establishing that the veteran's diabetes mellitus is causally 
related to his military service, nor was it shown within a 
year of his discharge.  Moreover, there are no competent 
records which establish the veteran was exposed to herbicides 
during his military service, and, as such, he is not entitled 
to the benefit of the presumptive provisions of 38 C.F.R. §§ 
3.307 and 3.309(e).  Consequently, the Board must conclude 
that the preponderance of the evidence is against the claim, 
and it must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

A review of the record also reflects that the veteran's claim 
of service connection for neuropathy, right foot, was denied 
in a June 2002 rating decision.  The veteran submitted a VA 
Form 21-4138 that included the phrase "Notice of 
Disagreement" and discussed neuropathy in his right foot.  
Thus, his correspondence constitutes disagreement with the 
June 2002 rating decision.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the statement of the 
case, the claim should be returned to the Board only if the 
veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The claim for service connection for neuropathy of the right 
foot is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case, so 
that the veteran may have the 
opportunity to complete an appeal on the 
issues of entitlement to service 
connection for neuropathy of his right 
foot (if he so desires) by filing a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


